Citation Nr: 1429498	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for tension headaches, rated 50 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January to September 2003, and from October 2004 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to a compensable rating for service-connected tension headaches.  A notice of disagreement was filed in March 2007 with regard to the disability rating assigned.  In a January 2008 rating decision and statement of the case, a 30 percent disability rating was assigned effective September 21, 2007.  In February 2008, the Veteran filed a substantive appeal.  The Board acknowledges that the Veteran separately disagreed with the effective date assigned to the 30 percent rating; however, the Veteran's appeal presumes he is seeking the highest rating available from the date of receipt of his increased rating claim.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter was remanded in February 2012.  In an October 2012 rating decision, the Appeals Management Center (AMC) assigned a 50 percent disability rating, effective April 3, 2102.  

The Board has jurisdiction over the issue of entitlement to a TDIU as it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's migraine headaches result in a disability picture of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

From February 2, 2006, the criteria for the assignment of a 50 percent disability rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In March 2006, VCAA letters were sent to the Veteran with regard to her increased rating claim for migraine headaches.  Such letters notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the letters have clearly advised the Veteran of the evidence necessary to substantiate her claim. 

A decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, notice per Vazquez was issued to the Veteran in June 2009, thus the Veteran has received proper notice per Vazquez.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the February 2012 Board Remand pertaining to migraine headaches.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in April 2006, December 2007, and April 2012 which will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased rating

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, a 50 percent rating is appropriate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In February 2006, the Veteran filed an increased rating claim.  Relevant evidence during the appeal period includes a February 2006 VA outpatient treatment record reflecting reports of migraines approximately twice per week.  A treatment record dated September 21, 2007 reflects that the Veteran sought emergency room VA treatment complaining of photophobia, phonophobia, nausea and vomiting for 3 days with 5 migraines in the last week.  She reported 4 to 5 migraines per week which typically last 3 to 4 hours.  

An April 2006 VA examination report reflects reports of headaches occurring three to five times a week lasting up to a day.  She experienced sharp and throbbing pain which are sometimes aggravated by stress and light.  She did not experience aura but sometimes had associated nausea.  It was noted that she had to leave work early 2 to 3 times per week due to her migraines.  A March 2007 VA treatment record reflects reports of experiencing 3 to 4 migraines per week and that prescribed medications had not worked.  

Likewise, in her March 2007 notice of disagreement the Veteran asserted frequent and prolonged attacks of migraines at least three to five times per week.  She noted that her headaches completely disabled her.  More recently, a VA examiner in May 2012 found that the Veteran was "not functional" for work or school due to her headaches.

Overall, the evidence reveals significant headache symptomatology resulting in more than infrequent disruption with her work schedule.  Indeed, her April 2006 report of having to leave work early 2 to 3 times weekly, or generally more than half the work-week is evidence, of severe economic inadaptability.  Later evidence indicates that she had quit her job; it is unclear if her headaches were the cause of her decision to stop working, but in any event the evidence already of record is sufficient to warrant the 50 percent evaluation over the entirety of the appeals period.  It is acknowledged that a September2011 treatment record reflects that her frequency of migraine headaches had decreased to two times per week, but this isolated finding is deemed to be an inadequate basis to assign a lower rating at that point in time.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate for the staged periods.  As a result of the instant decision, the maximum rating has been assigned for migraine headaches throughout the appeal period, and such rating contemplates severe economic inadaptability.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran nor her representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria are adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic code.  Accordingly, referral for extraschedular consideration is not for application here.  

The Veteran's claim for a TDIU is discussed in the Remand below.


ORDER

For the period from February 2, 2006, to April 3, 2012, entitlement to a 50 percent disability rating for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from April 3, 2012, entitlement to a disability rating in excess of 50 percent for migraine headaches is denied.  


REMAND

The evidence of record reflects that during the course of this appeal the Veteran was working in a full-time capacity (see April 2006 VA examination report) and then in a part-time capacity (see September 2009 VA outpatient treatment record) at a post-office.  In October 2010, the Veteran reported to VA examiners that she had lost her job.  A January 2011 treatment record reflects the report that she had "quit" her job.  

In April 2012, the Veteran underwent a VA examination wherein the examiner opined that the Veteran's migraine headaches result in her not being functional for work or school at present.  Her headache intensity and frequency interfere.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities do not meet the schedular requirements of § 4.16(a).  As she fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service -connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

As there is plausible evidence that the Veteran's service-connected migraine headaches cause unemployability the Veteran's claim must be submitted to VA's Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a TDIU to the Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b), for the entire period contemplated by this appeal, from February 2, 2006 to the present.

2.  After completion of the above, review the expanded record and readjudicate entitlement to a TDIU.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


